69 F.3d 541
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Carlos Enrique GUTIERREZ, Appellant,v.UNITED STATES of America, Appellee.
No. 95-1560MN.
United States Court of Appeals, Eighth Circuit.
Nov. 6, 1995.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Carlos Enrique Gutierrez appeals the district court's denial of Gutierrez's 28 U.S.C. Sec. 2255 motion.  Gutierrez's current motion raises an issue that was asserted in earlier Sec. 2255 motions, the issue was decided adversely to Gutierrez in the district court, and the district court was affirmed on Gutierrez's appeals.  Gutierrez's motion is clearly successive, and the district court correctly ordered its dismissal.  We affirm.  See 8th Cir.  R. 47B.